Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Per MPEP 2001.06(b), Examiner notes that he has reviewed all cited prior art in related application 16/114,861.

Objections
Claims 18 are objected to because of the following informality:  the first limitation recites “wherein the query specifies a value or values of the;” which is unclear language and appears to be missing a word.  Examiner found support in the specification paragraphs 0033 and 0043 describing queries that specify values of fields.  

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,929,473. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter using slightly different claim language.  See chart below:
Instant Application claim
‘473 Patent claim
1
1
2
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
17
15
18
16
19
17
20
18



Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garagiola et al (20190042620), hereafter known as Garagiola, which is listed in Applicant’s Information Disclosure Statement dated 2/5/21.
With respect to claims 1, 10, and 17, Garagiola teaches:
receiving a set of transactions of a transaction block of a blockchain, wherein the set of transactions have been validated by one or more peer systems of the blockchain (paragraph 0038 set of transactions in a blockchain, validated by peer systems); 
generating, by a processing device, an index to one or more fields of one or more transactions of the transaction block (paragraph 0030 index generated for transactions for source ID and address fields); 
providing the generated index for validation by a peer system of the blockchain (paragraph 0032 validating the index by nodes on blockchain network); 
receiving verification from at least a threshold number of peer systems that the generated index has been validated by the peer system (paragraph 0041 validation needed by peers, example of 5 peers); and 
storing, by the processing device, the generated index as an index block in the block chain (paragraph 0017 store index in blockchain, paragraph 0048 index stored within ledger in blockchain).
With respect to claim 10, Garagiola teaches a memory (paragraph 0058 figure 4 memory 410) and a processing device operatively coupled to the memory (figure 4 memory 410 coupled to processor 420 in device 400).
With respect to claim 17, Garagiola teaches a non-transitory computer-readable storage medium (paragraph 0056).
With respect to claims 2, and 11, Garagiola teaches wherein the generated index is representative of a first subset of the set of transactions, wherein the method further comprises generating a second index representative of a second subset of the set of transactions (paragraph 0048 subset of transaction entries in an index, example in paragraph 0049 of transaction entries in blocks 7, 20 for one index and blocks 7, 516 for index for second set of transaction entries).
With respect to claims 4 and 12, Garagiola teaches adding the index block to the blockchain and storing a hash of the index block in the blockchain to preserve its immutability (paragraph 0036 proof of work verifying an index with Prove, Verify algorithms).
With respect to claims 5, 13, and 18, Garagiola teaches:
receiving a query based on a field that is present in one or more transactions stored in the blockchain (paragraph 0032 query on a value); and 
searching for transactions in which the field has the specified value or values, by searching in the index block of the blockchain (paragraph 0032 query looking at only subset of data).
With respect to claims 6, 14, and 19, Garagiola teaches:
identifying a responsive transaction block associated with the index block that satisfies the query based on a field (paragraph 0032 transaction block found for index); and 
searching the transactions within the responsive transaction block for transactions satisfying the query (paragraph 0032 query executed on transaction blocks).
With respect to claims 7, 15, and 20, Garagiola teaches:
receiving, from a second peer system, a proposed index block of a second set of transactions of a second block of the blockchain (paragraph 0032 index created for a block level of transactions); 
determining that the proposed index block is a complete and consistent index of the second set of transactions (paragraph 0032 index is subject to consensus by blockchain members before accepted); and 
providing an indication to the second peer system that the proposed index block has been validated (paragraph 0032 index is then validated upon consensus).
With respect to claim 8, Garagiola teaches generating a hash of the proposed index block provided by the second peer system (paragraph 0037 generate a hash on an index for blocks).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garagiola in view of Chan et al (US 20210073811), hereafter known as Chan.
With respect to claims 3 and 16, all the limitations in claims 1 and 10 are addressed by Garagiola above.  Garagiola does not teach generating a reward.  Chan teaches this in establishing a reward transaction for validating transactions for a transaction block (paragraph 0009).  It would have been obvious to have combined the blockchain validation and storage techniques in Garagiola with the validation reward function in Chan as Garagiola also validates transactions in paragraph 0038 and the combination provides an incentive to validate of transactions in a block.
With respect to claim 9, all the limitations in claim 1 are addressed by Garagiola above.  Garagiola does not teach: 
wherein generating the index further comprises generating an index for a first subset of fields in the transactions of the block (paragraphs 0090-0091 figure 1B index for fields pointing to previous transaction); and 
generating the index block without an index for a second subset of fields in the transactions of the block (paragraphs 0090-0091 figure 1B no index for fields of present transaction in storage (index block)).
It would have been obvious to have combined the indexing functionality for previous transactions in Chan with the transaction validating techniques in Garagiola to save space with efficient use for pointers and indexes in a transaction.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/6/22